 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRolligon Corporation and Oil, Chemical and AtomicWorkers International Union, AFL-CIO. Cases23-CA-7443 and 23-RC-4758January 12, 1981DECISION, ORDER, ANDCERTIFICATION OFREPRESENTATIVEBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn March 7, 1980, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, Respondent, theCharging Party, and the General Counsel filed ex-ceptions and supporting briefs, and Respondent andthe Charging Party filed answering briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.In early 1979,1 the Union, Oil, Chemical andAtomic Workers International Union, AFL-CIO,began an organizational drive among employees atthe Respondent, Rolligon Corporation. Pursuant toa petition for an election filed by the Union onMarch 6, an election was held on May 10 in Case23-RC-4758. A majority of votes was cast in favorof representation by the Union. Respondent filedtimely objections to the election. Based on chargesfiled by the Union in Case 23-CA-7443, the Re-gional Director issued a complaint alleging thatRespondent had engaged in conduct violative ofSection 8(a)(l) of the Act. Thereafter, the RegionalDirector issued an order consolidating the repre-sentation and unfair labor practice cases for a hear-ing before an administrative law judge.As set forth fully in the Administrative LawJudge's Decision, on March 21, Respondent's gen-eral manager, Herb Asel, delivered a speech to anassembly of employees. The following is a portionof that speech:We appreciate the loyalty and the courage thatmany of you have shown. Still others of youmay want this Union to represent you. Em-ployees who are unhappy here at Rolligon andwho would rather work in a Union shopwould do yourselves, your coworkers, yoursupervisors, and this Company a great servicei All dates refer to 1979 unless otherwise indicated.254 NLRB No. 4if you would go and find a job where you willbe satisfied. Because the Union is never goingto run this Company. The Union is nevergoing to be welcome here. We are going tofight this Union with every means the lawallows.The Administrative Law Judge found that theabove portion of the speech was not couched inthreatening terms and did not suggest that employ-ees who wished to be represented by a unionshould seek employment elsewhere. Accordingly,he concluded it was not violative of Section 8(a)(1)of the Act. We disagree.We have found that an employer's remarkswhich imply that an union activist is unhappy onthe job and therefore should seek work elsewhereviolate Section 8(a)(l) of the Act.2In the instantcase, Respondent told an assembled group of em-ployees that employees who are unhappy andwould rather work in a union shop would do Re-spondent a great service by finding a job else-where. We find that such a statement is coerciveand threatening and violates Section 8(a)(1) of theAct because it conveys the clear message that sup-port for the Union and continued employment byRespondent are incompatible.On March 20, a hearing was held in Case 23-RC-4744. Prior to the hearing, the Union had sev-eral organizational meetings wherein it requestedthat as many employees as possible attend the hear-ing. In order to insure that a large number of em-ployees attended the hearing, the Union distributedsubpenas to approximately 20 of the 40 unit em-ployees.3The Administrative Law Judge found,and we agree, that the subpenas were defective be-cause they were not accompanied by witness andmileage fees as required by Section 102.32 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended. See also section 11778,National Labor Relations Board CasehandlingManual (Part Two) Representation Proceedings.42 Intertherm. Inc., 235 NLRB 693, fn. 6 (1978); 726 Seventeenth Inc., /aSans Souci Restaurant. 235 NLRB 604, 605-606 (1978); and Padre Dodge.205 NLRB 252 (1973).3 Lonnie Haynes, the union organizer, testified that a number of em-ployees had expressed fear that Respondent would retaliate against themif they attended the hearing. Haynes claims that the Union subpenaed theemployees in order to protect them from reprisals by Respondent.4We also agree with the Administrative Law Judge that statementssigned by a number of the subpenaed employees indicating that they sup-ported the Union were ambiguous and insufficient to constitute an explic-it waiver of the employees' right to witness and mileage fees. We do notagree, however, with the Administrative Law Judge's recommendationthat the Board should administratively require the Union to pay the sub-penaed employees witness and mileage fees. The issue of money owed forwitness and mileage fees is a matter between the Union and the subpen-aed employees that has not been raised by either of those parties and isnot before us in this case. Furthermore, contrary to the AdministrativeLaw Judge's suggestion, there is no administrative procedure wherebywe could compel such payment.22 ROLLIGON CORPORATIONWhen a number of employees presented the sub-penas to Respondent in order to seek time off toattend the hearing, Respondent informed the em-ployees that in Respondent's opinion the subpenaswere invalid because they were not accompaniedby witness and mileage fees and that the employeeswere free to dishonor them. However, Respondentalso told the employees that they were free tohonor the subpenas and that no discipline would betaken if they decided to honor the subpenas. In ad-dition, Respondent assisted the employees in ar-ranging a schedule to permit all interested employ-ees to attend the hearing.The Administrative Law Judge found that Re-spondent interfered with the Section 7 rights of itsemployees by telling them that they did not haveto comply with the subpenas. We disagree. Unlikethe subpenas in issue in the cases relied upon bythe Administrative Law Judge,5the subpenas inissue here were defective on their face, and, there-fore, Respondent's comments were an accurate de-scription of the employees' privilege not to complywith them. In addition, Respondent clearly in-formed the employees that they were free to honorthe subpenas and that no action would be takenagainst any employee who chose to honor the sub-pena. Accordingly, we find that Respondent's com-ments were accurate, noncoercive, and did not vio-late Section 8(a)(l) of the Act.As set forth above, in order to insure that a largenumber of employees attended the hearing, theUnion distributed subpenas to approximately 20 ofRespondent's 40 unit employees. At no point priorto the hearing did the Union discuss any possibletestimony that it intended to elicit from the subpen-aed employees, and at the hearing the Union didnot call any of the employees as witnesses. Respon-dent filed objections to the election contending thatthe issuance of subpenas to one-half of the unit em-ployees was an abuse of the Board's process andcaused employees to believe that the Board fa-vored the Union.' In agreement with Respondent,I Richard T Furmney and Naomi P. Furtney, a co-partnership d/b/a Mr.F's Beef and Bourbon, 212 NLRB 462, 466 (1974); and Bobs Motors In-corporated, 241 NLRB 1236 (1979). See also Winn.Dixie Stores, Inc.., andWinn-Dixie Greenville. Inc., 128 NLRB 574, 578-579 (1960).6 Respondent's objections also alleged that Union Agent Haynes madestatements in the presence of employees that left the impression that hewas acting under Board authority and was a Board agent. In finding thatthe Union engaged in objectionable conduct, the Administrative LawJudge relied in part on his finding that, when Haynes distributed sub-penas to employees, he used language that gave some impression thatHaynes spoke for the Board. The record, however, does not support thisfinding by the Administrative Law Judge. Haynes testified that he statedin the presence of employees that he was present as an agent of serviceand to explain the NLRB subpenas; Haynes denied that he told employ-ees that he was an NLRB agent. The Administrative Law Judge did notdiscredit Haynes nor did he credit Respondent's general manager, Asel.who initially testified during direct examination that Haynes had statedhe was an NLRB agent. Subsequently, however, Asel testified thatthe Administrative Law Judge found that theUnion issued subpenas to one-half of Respondent'swork force in order to create the illusion that theUnion was strong and that the Board was in favorof the Union, and that such conduct was objection-able. Accordingly, he recommended setting theelection aside. On the particular facts of this case,we disagree.At the outset, we condemn the use by any partyof mass subpenas as a device merely to generateemployee enthusiasm or interest, or to cause massemployee attendance at Board proceedings. Itclearly has the potential to disrupt Respondent'sproduction schedule and is, of course, not the pur-pose for which the Board subpenas were intended.Subpenas are, on their face, issued to require theattendance of potential witnesses. Were we per-suaded that the Union's use of subpenas here con-fused employees or created the appearance ofBoard partisanship or otherwise impacted upon theexercise of free choice by employees, we wouldnot hesitate to set aside the election. Our examina-tion of the record, however, reveals no support forthe conclusion that the Union's ill-considered deci-sion to subpena employees en masse could reason-ably have created an impression that the Board fa-vored the Union or was in league with it. First, asindicated previously, nothing in the record sup-ports a finding that when the Union distributed thesubpenas it made any statement or engaged in anyother conduct that could have led employees intobelieving that the Board favored the Union. Thus,the Union's conduct in subpenaing employees enmasse stands alone, unaccompanied by other con-duct that might have misled employees. Second,the distribution of subpenas here took place almost2 months before the election and with the fullknowledge of Respondent. Hence, it can hardly beHaynes had stated he was there to serve the subpenas and that he, Asel,could not recall Haynes' exact words. During cross-examination, Asel re-canted his earlier testimony and admitted that he could not rememberHaynes' exact words and that he did not remember if Haynes had statedhe was an agent of the NLRB. Finally, during redirect examination, Aselrefreshed his recollection by reviewing a prehearing affidavit, and hethen testified that Haynes had stated that he was a representative of theNLRB. In these circumstances, where the Administrative Law Judge hasnot made a credibility ruling and where the objecting party has theburden of establishing the objectionable conduct, we find that there is in-sufficient record evidence to support Respondent's objection that Haynesmade statements that gave the impression that he was a Board agent orwas acting with Board authority.Respondent's objections also allege that immediately after the close ofthe representation hearing the Union held a short meeting with employ-ees at the Board's offices. Respondent contends that the holding of aunion meeting in the Board's offices interfered with the laboratory condi-tions of the election by conveying the impression that the Board favoredthe Union. The record reveals that the union agent requested that em-ployees who had witnessed an alleged assault on the union agent meetwith him to discuss the incident. There is no record evidence to supportRespondent's contentions that that short meeting conveyed the impres-sion that the Board favored the Union.23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDargued that Respondent, if it feared confusion onthe employees' part, did not have sufficient time toset the record straight and correct any possiblemisunderstandings.7In much the same vein, if Re-spondent believed that the en masse subpenaing ofits employees was merely a device to harass it, itcould have brought the matter to the attention ofthe Regional Director and requested appropriaterelief. 8In sum, the issue before us in this case is notwhether the Union acted in an undesirable mannerin subpenaing employees en masse-clearly it did-but rather whether the Union's conduct interferedwith the laboratory conditions of the election. Weare satisfied it did not; hence we decline to setaside the election.9Unlike the situation where a Board document has been altered (see,for example, Allied Electric Products, Inc., 109 NLRB 1270 (1954)), orwhere the law has been misstated (see, for example, Thiokol ChemicalCorporation. Hall-Way Plant, 202 NLRB 434 (1973), there is no indicationth at the issuance of a Board subpena involves the misrepresentation ofBoard actions. The Board issues subpenas in representation matters for allparties, at their request, and we do not see how the issuance of subpenascould imply that the Board favored one party or the other.a In this connection, we note that, consistent with the Board's Rulesand Regulations, the Regional Director's issuance of subpenas uponproper application is a ministerial act which is largely automatic. Howev-er, where there is an abuse of the Board's process there is no impedimentto an aggrieved party bringing the matter to the Regional Director's at-tention and moving to quash. Furthermore, should we discover wide-spread efforts to abuse our process we will consider sua sponle revisionsof our Rules and Regulations to meet such a problem.I Indeed, it would be unfair to employees, whose interest after all isparamount, were we to set aside an election for misconduct of a partythat had no impact on the election results.Finally, in overruling Respondent's objections, we do not adopt theAdministrative Law Judge's discussion of E. H., Limited, d/b/a Earringh-ouse Imports, 227 NLRB 1107 (1977), enforcement denied 600 F.2d 930(D.C. Cir. 1979), a case which we find plainly distinguishable.Member Truesdale notes that he was not a member of the Board whenEarringhouse issued and that he has not had occasion to pass directly onthe issue addressed by the Board in that Decision. Since he agrees withhis colleagues that Earringhouse is distinguishable on its facts from the in-stant case, he finds it unnecessary to comment on the result reached bythe Board there.Member Penello agrees that Earringhouse is "plainly distinguishable"from the factual situation in this case. The Administrative Law Judge,however, did not imply otherwise. He accurately and objectively synop-sized the distinguishing features of Earringhouse, and he did not in anyway rely on the facts, the Board majority's holding, the Board minority'sdissenting opinion, or the D.C. Circuit's holding in that case. The Admin-istrative Law Judge limited his analysis of Earringhouse to the scenariodiscussed in dicta at fn. 21 of the judicial decision. That scenario entailedin hypothetical terms the precise situation which in fact confronts theBoard herein; i.e., "the issuance of more subpoenas than would ordinarilybe required." Member Penello joins his colleagues in refusing to adoptthe Administrative Law Judge's critique of the D.C. Circuit's views ex-pressed in fn. 21 of the Earringhouse decision, but Member Penello doesso because the court's views are substantially in accord with the rationaleunanimously expressed by the Board in the body of this Decision. More-over, although neither the factual nor the legal issues directly involved inEarringhouse are present in this case, Member Penello emphasizes hiswholehearted endorsement of the D.C. Circuit's Earringhouse decision inits entirety, a decision which denied enforcement of the Board's Orderand expressly agreed with the dissenting opinion of Member Penello andformer Member Walther.THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1)of the Act, we shall order that it cease and desisttherefrom, and take certain affirmative action de-signed to effectuate the policies of the Act.On the basis of the foregoing findings of fact andon the entire record in this case, we make the fol-lowing:CONCLUSIONS OF LAW1. Rolligon Corporation is an employer engagedin commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. Oil, Chemical and Atomic Workers Interna-tional Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All production and maintenance employees,including draftsmen and parts department employ-ees, employed at the Company located at 10635Brighton Lane, Stafford, Texas, but excluding allprofessional employees, purchasing assistants, in-ventory control, customer services, and payrollclerks, office clericals, leadmen, supervisors, guardsand watchmen as defined in the Act, constitute aunit appropriate for the purposes of collective bar-gaining within the meaning of Section 9(b) of theAct.4. By making threatening and coercive state-ments in a March 21, 1979, speech to assembledemployees, Respondent violated Section 8(a)(l) ofthe Act.5. The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.6. Respondent did not engage in any other unfairlabor practices as alleged in the complaint.7. The Union did not engage in any objection-able conduct sufficient to cause the election to beset aside.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Rolligon Corporation, Stafford, Texas, its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Making threatening or coercive statements toemployees because of their involvement in unionactivity.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them by Section 7of the Act.24 ROLLIGON CORPORATION2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Post at its place of business in Stafford,Texas, copies of the attached notice marked "Ap-pendix."10Copies of said notice, on forms pro-vided by the Regional Director for Region 23,after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(b) Notify the Regional Director for Region 23,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.IT IS FURTHER ORDERED that the remainder ofthe complaint be, and it hereby is, dismissed.CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for Oil, Chemical andAtomic Workers International Union, AFL-CIO,and that, pursuant to Section 9(a) of the NationalLabor Relations Act, as amended, the said labororganization is the exclusive representative of allthe employees in the following appropriate unit forthe purposes of collective bargaining with respectto rates of pay, wages, hours of employment, orother conditions of employment:All production and maintenance employees, in-cluding draftsmen and parts department em-ployees, employed at the Company located at10635 Brighton Lane, Stafford, Texas; but ex-cluding all professional employees, purchasingassistants, inventory control, customer ser-vices, and payroll clerks, office clericals, lead-men, supervisors, guards and watchmen as de-fined in the Act.10 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives all employees the followingrights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through represen-tatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT interfere with, restrain, orcoerce our employees with regard to theabove rights by telling employees that if theyare unhappy and would rather work in a unionshop they would do themselves and the Com-pany a great service by seeking a job else-where.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.ROLLIGON CORPORATIONDECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me at Houston, Texas, on October24, 1979,' pursuant to a complaint issued by the Region-al Director of the National Labor Relations Board forRegion 23 on June 8. In addition, on June 12, the Re-gional Director ordered consolidated certain issues aris-ing from a representation election in Case 23-RC-4758.The complaint, based upon a charge filed on March 23by Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO (herein called the Union), alleges thatRolligon Corporation (herein called Respondent) has en-gaged in certain violations of Section 8(a)(1) of the Na-tional Labor Relations Act.The Union's representation petition was filed onMarch 6 and sought a representation election among Re-All dates herein refer to 1979 unless otherwise indicated.25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent's production and maintenance employees. TheRegional Director ordered an election in a Decision andDirection of Election issued April 10. The election washeld on May 10 and a majority of votes was cast in favorof representation by the Union. Objections to conduct af-fecting the outcome of the election were timely filed byRespondent on May 16.Issues1. Whether or not the Union abused its right to sub-pena employees to attend the representation hearingeither by one of its officials misrepresenting his authorityto employees, by subpenaing virtually all of Respon-dent's employees causing a plant shutdown where therewas no legitimate purpose in causing their absence fromwork, or by misleading employees to believe that theNLRB endorsed representation by the Union.2. Whether or not Respondent violated Section 8(a)(l)by interfering with the subpenas issued by the Union orviolated the act by threatening employees with loss ofvarious benefits in the event they chose to be representedby the Union.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the Union and Respondent. The General Coun-sel did not file a brief.Upon the entire record of the case, and from my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. RESPONDENT'S BUSINESSRespondent admits it is a Texas corporation engagedin the manufacture of off-road vehicles and tires, havinga factory located in Stafford, Texas. It further admitsthat during the past year, in the course and conduct ofits business it has purchased and received goods and ma-terials valued in excess of 50,000 from suppliers outsideTexas. Accordingly it admits, and I find, it to be an em-ployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(2), (6), and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, the Union to be a labororganization within the meaning of Section 2(5) of theAct.Ill. THE FACTSAs noted, Respondent operates a factory in Stafford,Texas, a Houston suburb, where it manufactures off-roadvehicles, which are generally utilized in remote areas insuch ventures as oil exploration and construction. It alsomanufactures special, large tires for use on those vehi-cles. Its operation is principally divided into two divi-sions, the "fab" shop where the vehicles are manufac-tured and the tire plant where tires are built. In addition,it employs several people in its parts and receiving andshipping departments and has office and engineeringstaffs. Altogether it employs approximately 50 people, ofwhich about 40 are in the bargaining unit found appro-priate by the Regional Director.Respondent's vice president and general manager isHerb Asel. The director of its tire division is vice presi-dent Thomas Novak; the manufacturing superintendentat the time in question was Rex Hartman and its partsdepartment and shipping and receiving manager is Timo-thy Deyton. The principal Union official involved here isInternational Organizer Lonnie Haynes.Most of the facts are not in significant dispute and re-volve around the filing of two representation petitionsduring the early part of 1979.The first petition was filed by the Union in January. Ahearing was conducted shortly thereafter and one of theissues which was litigated was the supervisory status ofan employee named Allen Albee. On February 28 theRegional Director issued his decision in that matter,Case 23-RC-4744, and directed an election. He found,however, contrary to the Union's contention, that Albeewas a supervisor and not eligible to vote in the election.Subsequently, it was discovered that Albee was theUnion's principal board solicitor and that his participa-tion in the organizational drive may have "tainted" theauthorization cards. As a result, the Director asked theUnion to withdraw its petition under the threat of dis-missal if it failed to do so. The Union complied andbegan resoliciting authorization cards in order to supporta new petition.The second petition, Case 23-RC-4758, was filed onMarch 6 and a hearing scheduled for March 20. Respon-dent moved both prior to and at the hearing to dismissthe second petition on the grounds that the organization-al drive was still tainted and because it believed theUnion should not be permitted to file a second petitionwithin 6 months of the first. See Sears, Roebuck & Com-pany, 107 NLRB 716 (1954), and section 11114.1b of theBoard's Casehandling Manual, Representation Cases. Ac-cordingly, it insisted upon a hearing so those argumentscould be made.Union organizer Haynes, believing that Respondenthad utilized deceit to "convert" Albee from a statutoryemployee to a statutory supervisor, was determined thatsuch an incident would not occur again. He called sever-al meetings of employees held at two restaurants withinthe 2-week period preceding the second hearing. Atthose meetings he explained to those present the difficul-ty the Union was having with Respondent and suggestedthat to counter similar deceit it would be a good idea tohave as many employees present at the second hearing aspossible. According to him, some of the employees ex-pressed fear that Respondent would engage in a reprisalagainst them if they attended the hearing. He pointed outthat if they were subpenaed, their attendance would becompelled by law and Respondent could do nothing topunish them. As a corollary to that, however, he ob-served that the Union did not wish to spend a lot ofmoney on statutory witness and mileage fees and heasked employees to volunteer their services.26 ROLLIGON CORPORATIONBeginning on approximately March 15 and continuingeven in the early morning of March 20, the day of thehearing, Haynes and an associate, perhaps assisted byothers, distributed 20 subpenas, usually at the plant en-trance. As a result of this effort the Union managed toserve subpenas on nearly every employee in the fab andtire shops. During the same time frame, employee DavidHobbs, and perhaps another union official, separately so-licited signatures on a form which Haynes, at least, con-sidered to be waiver of the subpenaed employee's rightto witness and mileage fees. The statement reads:This is to acknowledge that I, the undersigned,have been duly subpenaed by the Oil, Chemical andAtomic workers International Union, AFL-CIO toappear as a witness in the NLRB hearing on Rolli-gon Corporation. Be it further known that I willvolunteer my services in order that the principles ofjustice are served.One employee, Clem Carter, who appeared to be ofaverage intelligence, testified that he had not signed a feewaiver. When shown a copy of the foregoing document,Carter agreed he had indeed signed that paper. Since itwas not presented to him simultaneously with the sub-pena, I believe it fair to conclude that he did not under-stand the purpose of the document. When read conjunc-tively it is not a model of clarity. Nowhere does thestatement say the signer is specifically waiving a statu-tory right to witness and mileage fees. If read disjunc-tively the "volunteer" language could easily refer tosome other organizing service. Under traditional"waiver" law such statements are deficient as not beingclear and unmistakable.2The Union did not interview any employee in order todetermine what sort of testimony he would give at thehearing. Welder Dan Ray and Carter testified no unionofficial explained why they were subpenaed. That, ofcourse, raises the question of why the Union subpenaedsuch a large number of employees if it had no intentionof calling them to testify. If the Union truly wantedthem to testify about factual material, the official han-dling the Union's presentation before the hearing officerpresumably would have at least interviewed these indi-viduals with regard to facts which they could describe.In any event, on March 19, those employees who hadbeen subpenaed presented their subpenas to their fore-men in order to seek time off for the following day. Notsuprisingly, that touched off a company response. Man-ager Asel consulted with Respondent's attorneys aboutthe situation and then Hartman and Novak conductedmeetings in their respective shops. Although there issome dispute over the words which were actually used,it appears to be fair synthesis of the testimony of variouswitnesses that they told employees that in Respondent'sopinion the subpenas were invalid because they were notaccompanied by witness and mileage fees and the em-ployees were free to dishonor them. Further, however, itI See, e.g., The Timken Roller Bearing Co. v. N.LR.B., 325 F.2d 746(6th Cir. 1963), cert. denied 376 U.S. 971 (1964); Texaco. Inc. v.N.LR.B., 462 F.2d 812 (3d Cir. 1972); Gary-Hobart Water Corporation,210 NLRB 742 (1974); and Rose Arbor Manor. 242 NLRB 795 (1979).appears both Hartman and Novak told the employeesthat Respondent did not wish to prohibit them from at-tending the hearing and if they wished to do so Respon-dent would arrange a means by which all interested em-ployees could be scheduled to go and observe at leastportions of the proceeding. Each shop set up a schedulewhereby two employees per hour could leave the plantto go to the NLRB office in downtown Houston.3According to Hobbs, who worked in the tire plant,Novak also said he did not like unions, did not want onein the plant, and stated that if a union came into theplant employees would lose fringe benefits such as paidsick leave and paid vacation. In addition, employeeswould probably lose wages and there would be no morefriendship between the workers and management. Oncross-examination Hobbs denied Novak was simply ex-plaining the manner in which collective bargainingworked but did say Novak told the group "we could endup with fewer benefits." He denies Novak said employ-ees could end up with more.Novak said he told the tire plant employees about anexperience he had had when he worked at GoodyearTire & Rubber Co. He said he explained how collectivebargaining worked and cited an example which had oc-curred at Goodyear. According to him Goodyear had,before union representation, provided 5 days sick leaveto its employees, but after the union became the repre-sentative it negotiated a contract in which that benefitwas lost, He told the tire plant employees that negotia-tions could result in more benefits, less benefits, or thesame benefits. He specifically denied telling employeesthat unionization would result in less or that unionizationwould result in no more friendship. He said he evencited an example at Goodyear in which the union hadprotected an employee whom that company had tried tofire for incompetence.Ray originally testified that Hartman, in the fab shop,told employees that the Union would not do Respondentany good and a newly granted benefit package would betaken away. He remembered Hartman saying that negoti-ations would mean that the parties would "start overagain on our benefit package" and employees would loseall accrued vacation and start over "from the bottom."On cross-examination he conceded that in using thephrase start over Hartman was explaining that the Com-pany and the Union would move to bargain over fringebenefits and that employees could get less-that it de-pended on the progress of negotiations.Supervisor Deyton remembered an employee askingabout negotiations after Hartman was finished explainingthe subpena matter. He remembered Hartman saying ne-gotiators for both sides would sit down and "line byline" work out a contract. According to Deyton, Hart-man said fringe benefits depended on the outcome of ne-gotiations; the employees could end up with less ormore. He said Hartman never said employees would endup with less if the Union came in and never threatenedany loss of fringe benefits. Further, he said Hartmannever said anything to the effect that benefits set forth in3 Respondent did not notify the Union of its proposed action here.Likewise, the Union did not tell Respondent what its purpose was.27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe employee handbook would be taken away. He admitsHartman told employees that the negotiators would startwith a "blank piece of paper" but said that was the be-ginning of the negotiations which would take place onthat piece of paper, "line by line."Frankly, I am unimpressed with the evidence adducedby the General Counsel in both incidents. I was not at allpersuaded by Hobbs' veracity. Moreover, both Novakand Deyton, corroborated in good part by the GeneralCounsel's witness, Ray, appeared far more credible.Hobbs seemed to be biased against Respondent and had atendency to exaggerate and omit. Accordingly, his testi-mony is not credited. I conclude that the General Coun-sel has failed to prove the allegations relating to threat-ened loss of benefits or privileges.On March 20, at approximately 7 a.m., Lonnie Haynesarrived at Respondent's parking lot with some subpenaswhich he had not yet served. He said he was also thereto explain the Union's position with respect to the valid-ity of the subpenas which had already been served;Hobbs had called him the day before to tell him that Re-spondent was claiming the subpenas were no good andwas telling employees not to go to the hearing. Shortlyafter Haynes' arrival, General Manager Asel also ap-peared and the two had a verbal confrontation. Asel toldHaynes to leave the parking lot as he was trespassing;Haynes responded asserting that he had a legal right tobe there because "I'm acting as an agent of service andexplanation of the NLRB subpenas." Each individual ac-cused the other of making physical threats. Asel, not cer-tain if Haynes had a legal right to be there, said hewould call the police. Both were interrupted by the arri-val of another person who, at the very least, challengedHaynes who then went to the street to greet arriving em-ployees. Asel went inside the plant.As employees arrived for work that morning theywere greeted by Haynes who told them their subpenaswere valid and they could honor them. The employeesthen entered various vehicles snd carpooled themselvesto the NLRB office, following Haynes' lead. Upon theirarrival at the NLRB hearing room, they were spoken toby Haynes and another organizer. It is not exactly clearwhat was said to the employees but it appears that theunion officials gave a short explanation of what was hap-pening, said that they were "glad you're here" andthanked the employees for coming down.The hearing itself was conducted in summary fashionas Respondent stipulated that the factual material ad-duced in the earlier hearing could be utilized to decidethe instant petition. Respondent made its arguments re-garding the propriety of proceeding with the secondcase. At that point, the Union's representative asked thatthe subpenas of each of the employees who were presentbe entered as part of the record; the Hearing Officerdenied that request but permitted the Union to place alist of those employees' names in the rejected exhibit file.The union official explained the Union's purpose bysaying: "We want it in there as a matter of record be-cause of action taken by the Company in the last day inregard to this, and we will handle that in the propermanner through the Board procedures."The hearing ended after only 12 pages of transcriptand without any witnesses being called to testify. Be-cause of the verbal altercation between Asel and Hayneswhich had occurred that morning, and because Haynesclaimed he had suffered an injury from an assault by anemployee of a nearby company and he believed the as-sault was based on instructions from Respondent, heasked those employees who had witnessed the incidentto remain at the Board office and give statements toBoard investigators. As all the employees had carpooledto the Regional Office, everyone was required to staywhile they waited for their associates to finish being in-terviewed.In the meantime, due to the large number of employ-ees who had gone to the hearing instead of going towork, Respondent was effectively shut down. Those fewemployees who did report were unable to accomplishanything. Finally, when the employees left the Boardoffice and returned to the plant, Respondent's manage-ment told them to come to work the next day becausethere was nothing which could be accomplished duringthe remaining hours.On the following day, March 21, Asel called all of theemployees from both shops together and conducted ameeting. He read a speech and also answered a few ques-tions. The complaint alleges that he made statementswhich would lead employees to believe that unionizationwould be a futile act and that union activities were in-compatible with continued employment at Respondent.In support of these allegations the General Counsel ap-parently relies on the testimony of Dan Ray who saidAsel told them that the Union was no good and not wel-come and that the Company would do anything in itspower to keep it out.Asel's speech referred to the subpena incident the pre-vious day and accused the Union of having caused ev-eryone a loss of time and money, causing trouble andhard feelings. He also observed that without the Unionthe Company had grown and prospered and that man-agement did not have any intention of permitting theUnion to destroy the Company. Asel ended with the fol-lowing paragraph:We appreciate the loyalty and the courage thatmany of you have shown. Still others of you maywant this Union to represent you. Employees whoare unhappy here at Rolligon and who wouldrather work in a Union shop would do yourselves,your coworkers, your supervisors, and this Compa-ny a great service if you would go and find a jobwhere you will be satisfied. Because the Union isnever going to run this Company. The Union isnever going to be welcome here. We are going tofight this Union with every means the law allows.Because of the detailed evidence presented by Respon-dent here, I must discredit Ray. His recollection is in-complete and without the contextual detail shown byRespondent. As with the earlier speeches by Hartmanand Novak, I am unable to find anything in this speechwhich is violative of the Act. It is true that the above-quoted paragraph contains some tough-minded language.28 ROLLIGON CORPORATIONNonetheless, the fact that Respondent took a hard lineagainst unionization does not require the conclusion thatit was willing to break the law with regard to employeerights. Respondent merely stated it intended to uselawful means to oppose unionization. In no way did Aselimply that unionization would be a futile act. Further-more, his suggestion that employees who wished to berepresented by a union seek work elsewhere was notcouched in threatening terms, either direct or implied. Itis true that Asel said the Union would never be welcomebut that simply means that Respondent did not wish togive up any of its entrepreneurial perogatives to bargain-ing. That is a step away from implying that it wouldrefuse to bargain or that unionization would be futile.Accordingly, I conclude there is a failure of proof withrespect to those allegations.IV. ANALYSIS WITH RESPECT TO THE SUBPENAISSUESTwo specific issues are presented regarding theUnion's use of subpenas in the representation case: first,whether or not it abused its right to utilize subpenas andif so if the election should be set aside; second, whetheror not Respondent had any legal right to interfere withthe Union's use of subpenas even if the Union was en-gaging in an abuse of process.With respect to the first issue, I conclude the Unionhad no legitimate purpose in subpenaing all but a few ofRespondent's production and maintenance employees.The Board has not articulated any test to determinewhen suhpenas have been misused. Nonetheless, a certainguidance may be found in the subpena enforcementcases. In Endicott Johnson Corp. v. Perkins, 317 U.S. 501,509 (1943), the Supreme Court observed that subpenasmust be "not plainly incompetent or irrelevant to anylawful purpose of [the party issuing the subpenas.]" Seealso N.L.R.B. v. Frederick Cowan and Company, 522F.2d 26, 28 (2d Cir. 1975). The question therefore iswhether the Union's purpose was incompetent or irrele-vant to the issues in the representation case. I hold thatthe Union's purpose in subpenaing the 20 production andmaintenance employees fails to meet that standard.Employee Clem Carter testified Haynes never toldhim why he was being subpenaed, never told him he wasto be a witness and never interviewed him regarding po-tential testimony. Employee Luis Afre said Haynes toldhim he could expect to be subpenaed so he could attendthe hearing without fear of Respondent's disciplininghim. He was not told he would be a witness and was notinterviewed with respect to potential testimony.It seems clear that the Union had no reason to believethat the issues in the second representation case wouldbe decided differently from the first. Moreover, there isno evidence, except Haynes' assertion, that Respondentin the earlier hearing had engaged in deceit in its claimthat Albee was a statutory supervisor.It seems to me, therefore, that all the Union neededwas one or two knowledgable employees to assist it inpresenting its case. To determine who those employeeswere would have required little effort on its part. If,during the hearing, something unusual had occurredthere is no doubt that sufficient time would have been al-lowed to obtain appropriate witnesses.Haynes, however, acted at a tangent to those con-cerns. He subpenaed 20 employees, 19 of whom ap-peared. Two said they appeared only because of thecommand of the subpena and feared sanctions if they hadfailed to comply.4They were not aware that the Unionhad no intention of enforcing the subpenas. Carter wasunaware that Haynes had supposedly said that their pres-ence was to counter Respondent's expected trickery orthat his presence was "voluntary"--the word used in thewaiver form. Yet Haynes claims it was the employeeswho wanted to attend. He even concedes that when helearned their desire he suggested that subpenas wouldprotect them.Combined with the foregoing, however, is Haynes' ad-mission that in the early morning of March 20 he toldAsel, in the presence of employees, that he was presentas "an agent of service and explanation of the NLRBsubpenas." Asel recalls Haynes saying he was an "NLRBagent." Whether or not Asel's version is credited, it isclear that Haynes used language which gave some im-pression that he spoke for the Board. His "explanation"had the color of Board authority. Thus his assertion thatthe subpenas were valid was intended to be consideredmore authoritative than Respondent's whose assertionwas to the contrary.Based on these facts I find that Haynes subpenaed Re-spondent's work force in order to create the illusion-di-rected at both undecided employees and Respondent-that the Union was strong and as specifically approvedby the National Labor Relations Board. Indeed, it wascontrived in such a way as to cause what appeared to bea Board-approved and protected organizational workstoppage, for the Board-issued subpenas gave the em-ployees a legal shield they would not otherwise havehad. The subpenas were therefore issued for incompetentand irrelevant purposes.5This scenerio appears to me to be exactly the caseabout which the District of Columbia Court of Appealswas warned in Service Employees International Union,Local 250, AFL-CIO (E. H. Limited d/b/a EarringhouseImports) v. N.L.R.B., 600 F.2d 930, 938, fn. 21 (1979). Inthe Earringhouse situation subpenas were not issued bythe petitioning union but virtually all of the employer'semployees left work to attend the representation casehearing. The company had attempted, as Respondent didhere, to accomodate employees who wished to attendthe hearing. The employees disregarded the employer'sdirective to remain at work, attended the meeting, andwere discharged as a disciplinary measure. The Boardfound that the employees were discharged for attendingthe Board hearing and ordered their reinstatement. Thecourt reversed, holding that in balancing the employees'rights against the employer's rights there was no viola-4 Only four employees testified.5 The vagueness of the waiver forms, too, is evidence that Haynes wasbeing less than candid with the employees. He seems to have been mis-leading employees into waiving their right to fees by not informing themwhat that right was. If he was willing to mislead there, it is also likelythat he was trying to mislead them in the parking lot regarding his au-thority-again by imprecise, but carefully couched language.29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion. In dealing with the Board's dissenting opinion,6thecourt majority observed that even though there were nosubpenas in that case the result might have been differenthad the employees been so served. Then it stated in foot-note 21:We recognize that the adoption of the Board mi-nority view may result in the issuance of more sub-poenas than would ordinarily be required. It is sug-gested that union counsel may subpoena all employ-ees of a given employer. We have more faith inunion counsel handling labor matters and, shouldthat occur, the ALJ [hearing officer?] may revokethe subpenas or otherwise impose sanctions.It is apparent that this Union (which is not representedby counsel) did not meet the level of trust expected bythe court of appeals. Moreover, these facts demonstratethe difficulties that any responsible party would have toprevent the situation from occurring. The court suggest-ed that the hearing officer in the representation casecould revoke the subpenas. As a practical matter, how-ever, that can be done only if the subpenaed employee isaware of his right to petition to revoke and does so in atimely fashion. Here, at least some of the subpenas wereissued on the day of or the day before the hearing andthe employees had no reasonable means to seek torevoke the petition even if they were aware of their rightto do so. The Regional Director was in a precarious po-sition not wishing to interfere with what might be alawful need and in any event was inhibited from doingso since the issuance of subpenas in this circumstance is aministerial act in which he could not interfere. See Sec-tion 102.31(a) of the Board's Rules and Regulations, D.B. Lewis, et al. v. N.L.R.B., 357 U.S. 10, 14 (1958), andFree-Flow Packaging Corporation, 219 NLRB 925, 926(1975). In both cases it was held that the issuance of sub-penas was a ministerial act involving no exercise of dis-cretion. That being so, the Regional Director has no au-thority to police misuse of the subpenas under currentBoard rules.If one compares the Board's subpena rules with therules of court, one can readily see that while both havethe right to quash or revoke, the courts also have thepower to hold in contempt persons who abuse that pro-cess. The Board, through its administrative law judgesand its hearing officers, has no such authority. Howthen, may the Board protect its processes from suchabuse? Under current rules it appears it cannot and its in-ability to do so can easily result in a situation such as oc-curred here. Respondent had no standing to complainabout the subpenas except by objections to the election;the employees had neither time nor sufficient knowledgeto exercise their right under the rules; and the Directorhad no authority. Moreover, by the time the employeesreached the hearing room, even if they had chosen toseek revocation of their subpenas, the damage was al-ready done. Accordingly, I recommend that the Boardstudy this problem and consider rule-making in this areato prevent further abuse from occurring.6 227 NLRB 1107, 1113-14, frn. 24 (1977).In the meantime, however, I shall recommend that theelection be set aside on the grounds that the Unionabused its right to subpena employees and thereby madeit appear as if the Board either endorsed the Union'stactic or had enleagued itself with the Union in somefashion. The Board and its agents must be, and at alltimes also must appear to be, neutral. By wrapping em-ployees in the protection of the Board's subpenas inorder to cause a work stoppage, the Union misled em-ployees into believing that the Board endorsed both theUnion's sought-after representational status and the workstoppage. For that reason, Respondent's objectionsshould be sustained and the election should be set aside.Allied Electric Products, Inc., 109 NLRB 1270 (1974);Rebmar, Inc., 173 NLRB 1434 (1968); GAF Corporation,234 NLRB 1209 (1978); Columbia Tanning Corporation,238 NLRB 899 (1978).There remains for consideration the second issue, theallegation that Respondent improperly interfered withthe subpenas. Aside from the question of whether or notthe Union was engaging in an abuse of process, one mustbear in mind that the subpena is an important tool ofthose public bodies charged with fact finding-bothcourts and administrative agencies. The integrity of thesubpena process must be left unfettered and not inter-fered with. Indeed, the Board has previously held thatwhen an employer informs an employee that he need notcomply with a Board subpena, or when it advises theemployee that he is "free to suit himself in decidingwhether to go or not to go to a Board hearing in re-sponse to the commands of subpena, such statementsconstitute unlawful interference with the Section 7 rightsand are a violation of Section 8(a)(1) of the Act." Rich-ard T Furtney and Naomi P. Furtney, a Co-partnership d/b/a Mr. F's Beef and Bourbon, 212 NLRB 462, 466(1974), and Bobs Motors, Incorporated, 241 NLRB 1236(1979). It was not within Respondent's realm of responsi-bility to make judgments about the subpenas' validity orto suggest conduct inconsistent with their command. Ac-cordingly, I conclude that statements made by Novakand Hartman on March 19 to the effect that the subpenaswere invalid and need not be honored violated Section8(a)(l).V. THE REMEDYHaving found that Respondent has engaged in anunfair labor practice within the meaning of Section8(a)(1) of the Act by interfering with the Board's sub-pena power, I shall recommend that it be ordered tocease and desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.7Upon the foregoing findings of fact, and upon theentire record in this case, I make the following:7 In addition, I recommend that the Board administratively require theUnion to comply with Board Rule 102.66(g) by paying the subpenaedemployees the statutory witness and mileage fees.30 ROLLIGON CORPORATIONCONCLUSIONS OF LAWI. The Respondent, Rolligon Corporation, is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2. Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. The Union, by abusing the subpena power of theBoard, interfered with the outcome of the election bymisleading employees into believing that the NationalLabor Relations Board endorsed both the Union's repre-sentational status and the Union's prehearing work stop-page.4. Respondent, acting through its agents ThomasNovak and Rex Hartman violated Section 8(a)(l) onMarch 19, 1979, by advising employees that the subpenaswhich had been served upon them were invalid and thatthey need not be honored.5. Respondent did not engage in any other unfair laborpractices as alleged.[Recommended Order omitted from publication.]31